NO. 07-06-0029-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                    JANUARY 25, 2006

                           ______________________________

                       IN RE MICHAEL LOU GARRETT, RELATOR
                         _________________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Michael Lou Garrett has filed a document with this court, in the form of a letter

addressed to the court’s clerk. In the letter, he requests that Caroline Woodburn, Potter

County District Clerk, be instructed to take certain actions. With the letter, Garrett encloses

a copy of correspondence he says he has sent to the district clerk. Reading his letter to

this court’s clerk liberally, we will construe it as a petition for a writ of mandamus. Tex. R.

App. P. 52.


       This court has authority to issue writs of mandamus against district and county court

judges within our court of appeals district. Tex. Gov't Code Ann. § 22.221(b) (Vernon

Supp. 2003). Otherwise, our authority to issue such a writ exists only to the extent

necessary to enforce our jurisdiction. Tex. Gov't Code Ann. § 22.221(a). Before it can be

said that we are acting to enforce our jurisdiction, the dispute made the basis of the petition
must somehow implicate a pending appeal. Wolters v. Wright, 623 S.W.2d 301 (Tex.

1981); In re Washington, 7 S.W.3d 181, 182 (Tex.App.–Houston [1st Dist.] 1999, orig.

proceeding); Upjohn Co. v. Marshall, 843 S.W.2d 203, 204 (Tex.App.–Dallas 1992, no writ).


       Garrett has an appeal pending in this court.1 His current correspondence, though,

asks that the district clerk be instructed to file a petition, which he says he sent the clerk in

December 2005, and to notify him of the filing date and cause number assigned. The

petition will initiate a new lawsuit. Nothing in Garrett’s current correspondence indicates

that his dispute with the district clerk implicates his pending appeal. We conclude the relief

he now seeks is not necessary to enforce our jurisdiction. Since he seeks relief against a

district clerk and not against a judge, we therefore have no jurisdiction to consider his

request.


       Accordingly, we dismiss Garrett’s petition for want of jurisdiction.




                                            James T. Campbell
                                                Justice




       1
        The pending appeal is our docket No. 07-05-0107-CV, styled Michael Lou Garrett
v. Mario A. Del Fierro, et al.

                                               2